DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see Remarks, filed 05/11/21, with respect to the 102 rejection have been fully considered and are persuasive.  The 102 rejection of claims 1-3, 8 and 10-13 has been withdrawn. 

Terminal Disclaimer
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer filed 05/11/21 is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  Please file a POA that gives power to the attorney who is signing the Terminal Disclaimer, along with another copy of the Terminal Disclaimer, or file a Terminal Disclaimer that is signed by the applicant.  No fee required.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,751,583. Although the claims at issue are not identical, see the Double Patenting rejection in the first Office action mailed 02/12/21.
In regard to claims 15-18, claims 8 and 9 of U.S. Patent No. 10,751,583 recite “the airfoil portion extends at least seventy percent of the distance between the toe portion and the heel portion” and “the airfoil portion extends from the toe portion to the heel portion along the downardly facing surface”. 
	Concerning claim 19, claim 11 of U.S. Patent No. 10,751,583 recites “the airfoil portion includes a raised suction surface, a recessed suction surface, and an elliptic surface”.


	Regarding claim 20, claim 6 of U.S. Patent No. 10,751,583 recites “wherein the airfoil portion has a raised surface suction surface, a recessed suction surface”.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rife (US 2009/0124410).
The patent to Rife (US 2009/0124410) discloses a golf club head 100 comprising a shaft receiving portion 118, a face portion 106 providing a ball contact surface, a rearward end  portion 112, a crown portion 114 including an upward facing surface, wherein the upward facing surface extends from the ball contacting surface 106 to the rearward end portion 112, and a sole portion 116 disposed opposite of the crown portion 114, the sole portion including a downward facing surface, and the downward facing surface extending from the ball contacting surface 106 to the rearward end portion 112.  The sole an aerodynamic or airfoil shape that traps air between the bottom sole 116 and ground creating lift and increasing club head speed”, paragraph [0033].  Thus, the Examiner takes the position that Rife’s forward sole section 122 is an airfoil portion, and the airfoil portion is associated with the recessed portion 126.
In regard to claims 9 and 20, Rife’s recessed portion 126 is associated with a suction surface of the airfoil, paragraph [0033].  The airfoil portion 122 is associated with a recessed portion of the sole portion.
Concerning claim 10, Rife’s leading end of the airfoil portion 122 is associated with a lower edge 124 of the face portion.
Regarding claim 11, Rife’s trailing end of the airfoil portion 122 extends rearwardly of the face portion.
In regard to claim 13, Rife’s downward facing surface, see curvature of the rear edge 128 and rear surface 112 in Fig. 5, curves more towards the rearward end portion than the upward facing surface.
Concerning claims 15 and 17, Rife’s golf club head includes a toe portion 110 and a heel portion 108, the airfoil, wherein the sole portion 116 includes a toe side airfoil portion 122 that is closest to the toe portion 110 and that extends reawardly from the airfoil portion along the toe portion, see Fig. 2.  Thus, the toe side airfoil portion 122 controls airflow around the toe portion of the golf club head.
a heel side airfoil portion 122 that is closest to the heel portion 108 and that extends rearwardly from the airfoil portion along the heel portion, see Fig. 2.  Thus, the heel side airfoil portion 122 controls airflow around the heel portion of the golf club head.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 only recites “the airfoil portion includes an elliptic surface”.  This is indefinite there are no elements structurally interrelating the elliptic surface with the airfoil portion.  Note, claim 14 provides sufficient structure interrelating the elliptic surface with airfoil portion.  Correction is required.

Allowable Subject Matter
Claims 1-7 would be allowed if a proper terminal disclaimer is submitted.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited references alone or in combination teach the claimed “wherein the airfoil portion includes a raised suction surface disposed proximate a leading end of the airfoil portion and a 

Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a proper terminal disclaimer is submitted.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if a proper terminal disclaimer is submitted.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl